Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR101692011 B1).
Regarding claim 1, Kim teaches a body (main body 100, figure 1); a rotating plate (rotation plate 111, figure 5) rotatably installed on the body, the rotating plate including a mop portion (mop 20, figure 9) attached to a lower surface (see figures 1 and 5, abstract) thereof; and a rotating ball (main coupling portion 123 c, figure 5 and 10) rotatably installed on the rotating plate, the rotating ball being vertically aligned with a rotating shaft (power transmission shaft 123, figure 5)  of the rotating plate, wherein at least a portion of the rotating ball is positioned below a lower surface of the rotating plate (see figure 5).
Regarding claim 2, Kim teaches a ball receiving portion that accommodates at least a portion of the rotating ball (see figures 5 and 9).
Regarding claim 3, Kim teaches wherein the ball receiving portion is a space having an opening (see figure 3).
Regarding claim 4, Kim teaches a guide ring (shaft coupling portion 111a, figure 8) surrounding the rotating shaft, the guide ring being configured to guide the attachment of the mop portion on the lower surface of the rotating plate.
Regarding claim 5, Kim teaches an inner diameter of the guide ring is smaller than a diameter of the rotating ball (see shaft coupling portion 111a , figure 8).
Regarding claim 6, Kim teaches the inner diameter of the guide ring is larger than a radius of the rotating ball (see shaft coupling portion 111a, figure 8).
Regarding claim 7, Kim teaches wherein a center of the guide ring is positioned on a rotation axis of the rotating shaft, and a sidewall of the guide ring is inclined such that a bottom end of the sidewall is positioned closer to the rotation axis than a top end of the sidewall (see shaft coupling portion 111a and rotation plate figures 5-6 and 8).
(see shaft coupling portion 111a, figures 5-6 and 8) surrounding the rotating shaft (power transmission shaft 123, figure 5), the guide ring being disposed on the lower surface of the rotating plate and configured for guiding the attachment of the mop portion on the lower surface of the rotating plate, and wherein the guide ring protrudes downward from the opening of the ball receiving portion (see figures 3 and see figure 5 shaft coupling portion 111a).
Regarding claim 9, Kim teaches the mop portion includes a guide hole (see connection 123f and mop 20 see figures 5 and 9) that receives a portion of the rotating ball.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101692011 B1) in view of Chung (US 20190099052 A1).
Regarding claim 10, Kim teaches a ball space with opening formed a lower end, wherein the ball space defines an inner space in a ball space with an opening formed at a lower end, wherein the ball space defines an inner space in which the rotating ball moves in a vertical direction; a ball support portion positioned in the ball space, wherein the ball support portion is configured to support an upper portion of the rotating ball (sees figure 3, 5, 10) 
However, Kim fails to teach an elastic member disposed between an upper end of the ball support portion and an upper end of the ball space.
Chung teaches an elastic member (spring, para 0053 a spring mounted between an upper end of ball support port and upper end of the ball space in figures 3 and 5). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Kim to include an elastic member as taught by Chung. This modification would help support the rotating ball. 
Regarding claim 13, Kim teaches a body (main body 100, figure 1); a rotating plate (rotation plate 111, figure 5) rotatably installed on the body, the rotating plate including a mop portion (mop 20, figure 9) attached to a lower surface (see figures 1 and 5, abstract) thereof; a ball space vertically aligned with a rotation axis of the (see figures 2-5), the ball space defining a space having an opening at a lower end; a rotating ball (main coupling portion 123 c, figure 5 and 10) configured to move in a vertical direction inside the ball space; and an elastic member positioned in the ball space, the elastic member being configured to bias the rotating ball towards the opening of the ball space.
However, Kim fails to teach an elastic member positioned in the ball space, the elastic member being configured to bias the rotating ball towards the opening of the ball space.
Chung teaches an elastic member (spring, para 0053 a spring mounted between an upper end of ball support port and upper end of the ball space in figures 3 and 5). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Kim to include an elastic member as taught by Chung. This modification would help support the rotating ball. 
Regarding claim 14, modified Kim teaches a ball support portion positioned in the ball space (see figures 3 and 5 of Kim), wherein the ball support portion is connected to a lower end of the elastic member and supports an upper portion of the rotating ball (see Chung figures 3 and 5).
(mop 20, figure 9).
Regarding claim 16, modified Kim teaches a bottom portion of the rotating ball (main coupling portion 123 c, figure 5 and 10) is located above a lower surface of the mop portion (mop 20, figure 9).
Regarding claim 17, modified Kim teaches a mop motor (driving motor 121, para 0040) configured to rotate the rotating plate.
Regarding claim 18, modified Kim teaches a left rotating plate and a right rotating plate spaced apart from the left rotating plate, and wherein a lower surface of the left rotating plate forms a downward slope in a left front direction, and a lower surface of the right rotating plate forms a downward slope in a right front direction (see figures 5 and 6 ) .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101692011 B1) in view of Chung (US 20190099052 A1) and  Fang (US 20200297179 A1).
Regarding claim 11, Kim modified by Chung teaches all elements stated above, and the rotating plate further comprises a guide ring (see shaft coupling portion 111a, figures 5-6 and 8).

Fang discloses a guide ring below the lower surface of the rotating plate, the guide ring defining a part of the inner space of the ball space (see rotary plate 23 of figure 5).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the guide ring of Kim to below the lower surface of the rotating plate, since rearranging the location of the guide ring involves only routine skill in the art. The motivation for doing so would be so that mop portion can easily couple to the rotating plate.
Further modified Kim teaches a lower end of the guide ring is located below the lower surface of the rotating plate (see rotary plate 23 of figure 5 of Fang).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (WO 2015186944 A1),hereinafter Won in view of Kim (KR101692011 B1) and Chung (US20190099052A1) further in view of Kobayashi (US5109566A).
Regarding claim 19, Won teaches a body (main body 10, figure 1)  a rotating plate (rotation plate 112 and 122, figure 1) rotatably installed on the body, the rotating plate including a mop portion (first cleaner 210 and second cleaner 220, figure 1) attached to a lower surface thereof; 

Kim teaches disclose a ball space vertically aligned with a rotation axis of the rotating plate, the ball space defining a space having an opening at a lower end; a rotating ball (main coupling portion 123 c, figure 5 and 10)  positioned at least partly in the ball space (see figures 3,5,10).
Chung teaches an elastic member (spring, para 0053 a spring mounted between an upper end of ball support port and upper end of the ball space in figures 3 and 5).
Kobayashi teaches a caster encoder (see rotary encoder 24, figure 1; col 4 lines 64-col 5 lines 1) configured to detect the speed use that speed to detect travel distance.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified robot cleaner of Won to include designs of Kim and Chung, and the encoder of Kobayashi. This modification helps with connecting the cleaning portion to the robot, and allow a user to know travel distance of the cleaner and know how much of specific room has been cleaned. 
(see col 4 lines 64-col 6 lines 35 of Kobayashi).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723